[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                    FILED
                      ________________________         U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                              May 4, 2006
                            No. 05-14681                  THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

              D. C. Docket No. 04-01124-CV-ORL-31-DAB

RANDAL P. FORNES,


                                                          Plaintiff-Appellant,

                                 versus

OSCEOLA COUNTY SHERIFF'S OFFICE,

                                                         Defendant-Appellee.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (May 4, 2006)

Before ANDERSON, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Randal P. Fornes appeals the district court’s grant of summary judgment to

the Osceola County Sheriff’s Office (“OCSO”) in his Americans with Disabilities

Act (“ADA”) action, which was brought pursuant to 42 U.S.C. §§ 12101 et seq.

The district court granted summary judgment in favor of OCSO based on its

finding that Fornes could not meet the first prong of his prima facie case by

showing that he had a disability. On appeal, Fornes first asserts that he met the

first prong of his prima facie case for the following reasons. Fornes argues that he

was substantially limited in the major life activity of “caring for himself” and

“running.” Fornes contends that his impairment, chronic inflammatory

demyelinating polyneuropathy (“CIDP”), substantially limited these major life

activities because his impairment is permanent or long term. Also, Fornes argues

that OCSO “regarded” him as having a disability and that it had a “record of his

disability.” Second, Fornes contends that he met the second prong of his prima

facie case–that he was a “qualified individual”–because he could perform the

essential functions of a “technical service sergeant,” and was not required to

perform the essential functions of a “law enforcement agent” generally.

                           I. STANDARD OF REVIEW

      “We review the district court’s grant of summary judgment de novo,

viewing the materials presented and drawing all factual inferences in a light most



                                           2
favorable to the non-moving party.” D’Angelo v. ConAgra Foods, Inc., 422 F.3d

1220, 1225 (11th Cir. 2005). Summary judgment is properly granted when “there

is no genuine issue as to any material fact” and “the moving party is entitled to a

judgment as a matter of law.” Fed.R.Civ.P. 56(c). “The movant bears the burden

of demonstrating the satisfaction of this standard, by presenting pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any that establish the absence of any genuine, material factual

dispute.” D’Angelo, 422 F.3d at 1225 (quotation omitted).

                                   II. ANALYSIS

      A. Legal Background

      The ADA provides that “[n]o covered entity shall discriminate against a

qualified individual with a disability because of the disability of such individual in

regard to job application procedures, the hiring, advancement, or discharge of

employees, employee compensation, job training, and other terms, conditions, and

privileges of employment.” 42 U.S.C. § 12112(a). For claims under the ADA, a

burden-shifting analysis is used. Hilburn v. Murata Elecs. N. Am., Inc., 181 F.3d

1220, 1226 (11th Cir. 1999).

      Since the district court granted summary judgment at the first stage of the

burden-shifting procedure–the prima facie case–we will focus only on that stage of



                                           3
the analysis. To establish a prima facie case under the ADA, the employee must

show “that (1) he has a disability, (2) he is a ‘qualified individual,’ which is to say,

able to perform the essential functions of the employment position that he holds or

seeks with or without reasonable accommodation, and (3) the defendant unlawfully

discriminated against him because of the disability.” Reed v. Heil Co., 206 F.3d

1055, 1061 (11th Cir. 2000).

      B. First Prong of the Prima Facie Case – Disability

      The ADA defines disability as: “(A) a physical or mental impairment that

substantially limits one or more of the major life activities of [an] individual; (B) a

record of such an impairment; or (C) being regarded as having such an

impairment.” 42 U.S.C. § 12102(2). The term “major life activities” is defined as

“functions such as caring for oneself, performing manual tasks, walking, seeing,

hearing, speaking, breathing, learning, and working.” 29 C.F.R. § 1630.2(i). The

Supreme Court has held that these terms need to be interpreted strictly to create a

demanding standard for qualifying as disabled. Toyota Motor Mfg., Kentucky,

Inc. v. Williams, 534 U.S. 184, 197, 122 S.Ct. 681, 691, 151 L.Ed.2d 615 (2002).

      The district court held that Fornes failed to establish this first prong of the

prima facie case. Fornes argued that he was substantially limited in the major life

activity of running. The district court held that running was not a major life



                                            4
activity. We need not decide this issue, because even if running is a major life

activity, Fornes fails to establish the second prong, that he is a “qualified

individual.”1

       C. Second Prong of the Prima Facie Case – “Qualified Individual”

       For the second prong of a prima facie case, the ADA prohibits employment

discrimination against a “qualified individual with a disability,” defined as an

“individual with a disability who, with or without reasonable accommodation, can

perform the essential functions of the employment position that such individual

holds or desires.” 42 U.S.C. § 12111(8). If the individual “is unable to perform an

essential function of his . . . job, even with an accommodation, he is, by definition,

not a ‘qualified individual’ and, therefore, not covered under the ADA.”               Davis v.

Fla. Power & Light Co., 205 F.3d 1301, 1305 (11th Cir. 2000). “In other words,

the ADA does not require [the employer] to eliminate an essential function of [the

plaintiff’s] job.” Id. (citation omitted).

       “Whether a function is essential is evaluated on a case-by-case basis by

examining a number of factors.” Id., 205 F.3d at 1305. In making this

determination, the statute provides, “consideration shall be given to the employer’s



       1
        In reviewing a district court’s grant of summary judgment, we may affirm on any
adequate ground, regardless of the ground the district court relied upon. See Parks v. City of
Warner Robins, 43 F.3d 609, 613 (11th Cir. 1995).

                                                5
judgment as to what functions of a job are essential, and if an employer has

prepared a written description before advertising or interviewing applicants for the

job, this description shall be considered evidence of the essential functions of the

job.” 42 U.S.C. § 12111(8); see also Holbrook v. City of Alpharetta, 112 F.3d

1522, 1526 (11th Cir. 1997). Factors to consider under the ADA include,

      (1) the amount of time spent on the job performing the function, (2)
      the consequences of not requiring the incumbent to perform the
      function, (3) the terms of the collective bargaining agreement, (4) the
      work experience of past incumbents in the job, and (5) the current
      work experience of incumbents in similar jobs.

Davis, 205 F.3d at 1305 (citing 29 C.F.R. § 1630.2(n)(3)).

      Fornes and OCSO skirmish over whether this court should look to the job

requirements of a deputy sheriff generally, or to those of a technical services

sergeant, which was Fornes’s particular assignment when he was terminated.

Fornes, however, cannot establish that he is a “qualified individual” even if the

essential functions of his job are limited to those of a technical service sergeant.

Fornes contends that the essential functions of his job are limited to those of

technical service sergeant as described in OCSO’s job description. Fornes is

correct that the job description used by OCSO should be given consideration in

determining the essential functions of a position. See Holbrook, 112 F.3d at 1526.

However, Fornes’s focus on only part of the job description–the limited



                                           6
importance of running–is misplaced. Regardless of the low import of running,

there are essential functions in the job description he could not perform, namely,

standing for a prolonged period and heavy lifting. In the official job description

standing received an “extremely-important” ranking and heavy lifting received an

“important” ranking. According to Dr. Littel’s note, based on information that

Fornes provided him, Fornes could not perform these activities. Dr. Littel’s note

stated that Fornes was restricted from running, standing for long periods, heavy

lifting, and repetitive actions. Therefore, even assuming that Fornes need only

perform the essential functions of a technical service sergeant, he still could not

perform all of these functions.

      In conclusion, looking at the record in the light most favorable to Fornes, we

conclude that Fornes’s inability to run, stand for prolonged periods, or lift heavy

objects shows he was not a qualified individual with a disability. Accordingly, we

affirm the district court’s grant of summary judgment.

      AFFIRMED.2




      2
          Appellant’s request for oral argument is DENIED.

                                               7